Per Guriam.

Movants (Plaintiffs-Appellees), ask this court to grant a rehearing for the sole purpose of permitting them to request this court to broaden its mandate to allow the court below, on remand, to consider an issue that was never ruled upon by the lower court and that *284was never heretofore raised in this appeal. Under Rule 3(b) (3), Rules of the Supreme Court of the State of Hawaii, this issue is not properly before this court, either on the appeal or on a petition for rehearing. State v. Kahua Ranch, 47 Haw. 466 (1964). Our ruling in Levy v. Kimball, 51 Haw. 540 (1970), urged in the motion, does not relieve movants from their failure to raise the issue.
Frank D. Padgett (Padgett, Greeley, Marumoto <& Akinaka of counsel) for the petition.
Motion denied.